UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012  September 30, 2013 Item 1: Reports to Shareholders Annual Report | September 30, 2013 Vanguard Morgan ™ Growth Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost . Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2013 Total Returns Vanguard Morgan Growth Fund Investor Shares 20.69% Admiral™ Shares 20.86 Russell 3000 Growth Index 20.30 Multi-Cap Growth Funds Average 22.55 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through September 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $20.31 $24.26 $0.205 $0.000 Admiral Shares 63.02 75.26 0.735 0.000 1 Chairman’s Letter Dear Shareholder, For the second straight year, the U.S. stock market rose sharply over the 12-month period ended September 30, outpacing its historical long-term average. Vanguard Morgan Growth Fund returned close to 21% for both Investor and Admiral Shares for the period. The fund slightly outperformed its benchmark, the Russell 3000 Growth Index, but its return trailed the average return of its multi-capitalization growth fund peers. For the period, the fund posted double-digit results in eight of the nine sectors in which it was invested. Stocks in the consumer discretionary, health care, and industrial sectors contributed most to its overall performance. If you hold shares in a taxable account, you may wish to review the information about after-tax returns, based on the highest federal income tax bracket, that appears later in the report. Stocks dodged obstacles to produce strong gains Although their path wasn’t always smooth, U.S. stocks powered to a return of about 22% for the 12 months ended September 30. The U.S. economy delivered only modest growth over the fiscal year, but investors’ appetite for risk seemed to increase faster than companies’ profits. 2 In mid-September, U.S. stocks jumped when the Federal Reserve surprised investors by announcing that it had no immediate plans to unwind its stimulative bond-buying program. But in the waning days of that month, stocks slid ahead of the partial federal government shutdown that began October 1. It’s natural for investors to be concerned by the situation in Washington. But as Sarah Hammer, a senior analyst in Vanguard Investment Strategy Group, noted in the midst of the temporary shutdown, they shouldn’t be unduly influenced by these events. “Investors are often best served by sticking to their long-term investment plans and avoiding short-term decisions based on the legislative outlook,” Ms. Hammer said. Our recurrent advice to stick to your plan may lack pizzazz, but it’s proven to be sound counsel over the decades. International stocks generally posted strong results. Emerging-market stocks, however, lagged amid worries about slowing economic growth. Bond returns were negative despite September’s bounce Investor concern about the Fed’s potential scaling back of its bond-buying program also affected the performance of bonds, which posted declines for the year. In September, however, bonds trimmed their losses after the Fed said it would continue the purchases. Market Barometer Average Annual Total Returns Periods Ended September 30, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 20.91% 16.64% 10.53% Russell 2000 Index (Small-caps) 30.06 18.29 11.15 Russell 3000 Index (Broad U.S. market) 21.60 16.76 10.58 MSCI All Country World Index ex USA (International) 16.48 5.95 6.26 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.68% 2.86% 5.41% Barclays Municipal Bond Index (Broad tax-exempt market) -2.21 3.24 5.98 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.07 0.14 CPI Consumer Price Index 1.18% 2.34% 1.37% 3 The broad U.S. taxable bond market returned –1.68% for the fiscal year, and the yield of the 10-year Treasury note closed at 2.63%, down from 2.76% a month earlier. (Bond yields and prices move in opposite directions.) Municipal bonds returned –2.21% after rebounding a bit in September. Money markets and savings accounts barely budged as the Fed’s target for short-term interest rates remained between 0% and 0.25%. Strong results across the board powered Morgan Growth’s advance Vanguard Morgan Growth Fund seeks to outperform the Russell 3000 Growth Index through a multi-manager approach that includes broad exposure to large- and mid-capitalization U.S. growth stocks. The fund’s five investment advisors use different but complementary approaches to manage independent sub-portfolios, providing diversification along with the potential for less volatility than is likely with a single-manager fund. In the most recent fiscal year, the fund again performed well, returning more than 20%. The most significant contributors were consumer discretionary companies, which make up the fund’s second-largest sector. They returned about 31% as resilient U.S. consumers continued to play their key role in sustaining the nation’s modest recovery. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.40% 0.26% 1.31% The fund expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the fund’s expense ratios were 0.39% for Investor Shares and 0.25% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Multi-Cap Growth Funds. 4 Health care companies—particularly firms in the growing biotechnology field—did especially well for the fund, returning 32%. Industrial stocks posted the highest absolute return, 38%, as the fund’s advisors found strong selections in the aerospace and defense-related corners of the sector. Information technology stocks, which make up the largest sector in the fund (with a weighting of about 30%, on average), returned a relatively tame 10%. Nonetheless, the fund’s IT holdings outshone those in the benchmark index, largely because of profitable selections among IT service firms, notably data processors. Materials and energy were the fund’s two notable underperforming sectors. A handful of steel and mining holdings lost value, dragging down the materials sector’s return in the fund to about 6%, compared with nearly 22% in the benchmark. The advisors’ energy selections returned about 17%, but lagged their index counterparts by 10 percentage points. The fund continues to compile a competitive long-term record Vanguard Morgan Growth Fund’s long- term results continue to be competitive. For the ten years ended September 30, 2013, the average annual return for Investor Shares was 7.97%, a figure Total Returns Ten Years Ended September 30, 2013 Average Annual Return Morgan Growth Fund Investor Shares 7.97% Russell 3000 Growth Index 7.99 Multi-Cap Growth Funds Average 7.49 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 nearly identical to the return of the fund’s benchmark index and higher than the 7.49% average annual return of its peers. This period included considerable volatility in the stock market and a painful recession. The multi-manager advisory team steered the fund through the turbulence to deliver solid long-term results. In addition to the advisors’ skill and perseverance, low investment costs helped the fund’s bottom line. Low costs let investors retain more of a fund’s returns. Investment insight Don’t let a trick of the calendar alter your course When making investment decisions, it’s important to weigh past returns with caution. That’s because investment returns from any particular period are an unreliable anchor for gauging the future. They can be highly date-dependent. For example, take the five-year average annual return for the broad U.S. stock market. That average just made a startling bounce: from 1.30% for the period ended September 30, 2012, to 10.58% for the period ended September 30, 2013. True, the market returned a hearty 21.60% in the most recent 12 months, but that’s not enough to explain such a big leap in the average. Significantly, the year ended September 30, 2008––when U.S. stocks returned –21.52% during the financial crisis––has now rolled off the five-year calculation. The important thing to remember is that historical returns are just that: historical. Basing investment decisions on such date-dependent snapshots could easily lead you to alter course––possibly in the wrong direction. Instead, Vanguard believes, you should build your asset allocation strategy on long-term risk-and-return relationships, always recognizing that no level of return is guaranteed. Which five-year average should you count on? (Answer: None of them!) Average annual returns for U.S. stocks over five-year periods ended September 30 2007 16.18% 2008 5.70 2009 1.56 2010 0.92 2011 –0.92 2012 1.30 2013 10.58 Note: The U.S. stock market is represented by the Russell 3000 Index. Source: Vanguard. 6 Benefits of combining low costs with diversity of thought Investors sometimes ask why Vanguard uses a multi-advisor approach for many of its actively managed equity funds. Just as we recommend diversification within and across asset classes for investments overall, we think significant benefits can accrue from using more than one advisory firm for a single fund: diversity of investment process and style, thought, and holdings. All of these elements can lead to less risk and better results. Because not all investment managers invest the same way, their returns relative to the benchmark don’t move in lockstep. As with many investment topics, however, there are some misconceptions about the benefits of using a multi-manager approach. For example, it is often suggested that the best ideas of the advisors are diluted when they are combined in one portfolio. Recent Vanguard research has found otherwise. Conventional wisdom also suggests that multi-manager funds tend to be expensive. At Vanguard, this is not the case: Low costs are a hallmark of all our offerings. And Vanguard research indicates that low costs can contribute greatly to investing success, helping investors keep more of a portfolio’s return. (You can read more in Analyzing Multi-Manager Funds: Does Management Structure Affect Performance? at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 14, 2013 7 Advisors’ Report For the fiscal year ended September 30, 2013, Vanguard Morgan Growth Fund returned 20.69% for Investor Shares and 20.86% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 46 4,565 Uses traditional methods of stock selection— Company, LLP fundamental research and analysis—to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. Jennison Associates LLC 20 1,976 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Equity Investment 13 1,265 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. Kalmar Investment Advisers 10 984 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Frontier Capital Management Co., 10 975 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Cash Investments 1 176 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 8 The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table on page 8. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how portfolio positioning reflects this assessment. (Please note that the Kalmar Investment Advisers and Frontier Capital Management discussions refer to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on October 17, 2013. Wellington Management Company, LLP Portfolio Manager: Paul E. Marrkand, CFA, Senior Vice President Our portion of the fund uses traditional methods of stock selection—fundamental research and analysis —to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. It was a very strong period for U.S. equities and other developed-market stocks around the world. Emerging-market equities fared less well, finishing roughly where they started. Fixed income investors lost money during the period as most bond markets struggled with rising interest rates. Stock selection in financials, industrials, and information technology boosted relative results. Our position in Boeing contributed strongly to performance in both absolute and benchmark-relative terms. The aircraft manufacturer came under pressure as electrical problems surfaced in its 787 model, which delayed deliveries and cash payments from customers. However, the stock rebounded as it became clear that the battery issues were manageable with modest design changes. Demand remained strong; Boeing has an order book of over 800 planes. We increased our position during the period. Our security selection among stocks in the materials, energy, and consumer discretionary sectors detracted from performance during the period. Eli Lilly’s shares underperformed as investors’ near-term concerns about patent expirations and pipeline developments weighed on the pharmaceutical company’s stock price. We believe Eli Lilly’s robust pipeline of drugs in phase three trials uniquely positions it for success over the next several years, particular in oncology and diabetes. It has a large research-and-development budget relative to similar-sized peers. While Eli Lilly’s ability to innovate is more incremental than transformational, the company could drive 9 higher-than-expected profits over the long haul. We increased our position during the period. We are very optimistic about the portfolio’s prospects and its favorable risk/reward profile. In particular, we see attractive risk-adjusted potential in the portfolio’s large-cap technology company holdings. Overall, we believe valuations remain attractive, balance sheets are strong, and many technology companies have the potential for high, sustainable free-cash-flow generation. Strong long-term trends, including cloud computing, mobility, security, and data storage, also should help drive sustained growth. Jennison Associates LLC Portfolio Manager: Kathleen A. McCarragher, Managing Director Equity markets advanced strongly in the period, but with bouts of volatility. Challenges included Europe’s lingering economic malaise, a slowdown in China, federal spending cuts, and concerns that the Federal Reserve would taper its quantitative easing program. Investors endured these difficulties, however, and focused instead on improving housing and employment data, rising consumer confidence, and persistently strong corporate profits. Having earlier preferred higher-yielding bond substitutes, investors by period-end had ascribed higher valuations to companies with attractive growth potential. Holdings in consumer discretionary and health care were strong contributors to our portfolio’s return, even though they lagged their counterparts in the benchmark. Overweight positions in both areas helped. In consumer discretionary, Lululemon’s decline tempered strong advances in Nike and TJX. In health care, Express Scripts’ dip moderated strong gains in Gilead Sciences, Biogen Idec, and Vertex Pharmaceuticals. Our information technology holdings outperformed the benchmark sector’s returns, as triple-digit gains in LinkedIn and Facebook outpaced declines in Apple and VMware. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the 12-month period, our stock selection model had mixed results in identifying the outperformers from the underperformers in each industry group. The sentiment, quality, and growth components of our model helped performance, while the management decisions and valuation components detracted from results. Our stock selections were positive in six of ten sectors, and were basically neutral in the four others. Our selections had the largest positive impact in industrials, health 10 care, and consumer staples. In industrials, Delta Air Lines, Boeing, and Ingersoll-Rand contributed the most to our relative results. Within health care, Mylan and Cigna led results, while Kroger and Green Mountain Coffee Roasters led in consumer staples. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer After the very strong U.S. stock market gains of the last year, driven significantly by a rise in measures of market valuation, it is important that the world economy now benefit from the developing signs of simultaneous expansion and gradually improving growth. In turn, this should enhance the outlook for corporate earnings and the potential for additional market appreciation. In the last 12 months, our overall returns were good. Our biggest contributing sectors were financial services, technology, and consumer discretionary. Our largest individual contributors included CarMax, B/E Aerospace, LKQ, Cabot Oil & Gas, and Alliance Data Systems. Our biggest detractors were Sandridge Energy, Nuance Communications, McDermott International, and F5 Networks. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa Vice President Equities advanced strongly during the fiscal year. The substantial gains reflect improved economic activity, accommodative monetary policy, low inflation, and reasonable earnings growth. In a momentum-led market, we saw notable gains in health care and producer durables offset by challenges in energy. Investments in companies helping to lower the cost of drugs, such as Actavis and Covance, benefited our health care holdings. Our focus on the global upturn in aerospace drove producer durables, including investments in B/E Aerospace and United Continental. Our relative performance was hurt by an underweight position in consumer discretionary, which was one of the best-performing sectors. Small holdings of cash curtailed our portfolio’s return. 11 Morgan Growth Fund Fund Profile As of September 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.40% 0.26% 30-Day SEC Yield 0.75% 0.89% Portfolio Characteristics DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Number of Stocks 340 1,727 3,636 Median Market Cap $30.6B $44.7B $40.2B Price/Earnings Ratio 22.8x 22.8x 19.5x Price/Book Ratio 3.7x 4.7x 2.5x Return on Equity 20.7% 21.7% 16.5% Earnings Growth Rate 16.9% 15.0% 11.1% Dividend Yield 1.1% 1.6% 1.9% Foreign Holdings 3.4% 0.0% 0.0% Turnover Rate 53% — — Short-Term Reserves 0.7% — — Sector Diversification (% of equity exposure) Russell DJ U.S. 3000 Total Growth Market Fund Index FA Index Consumer Discretionary 21.6% 19.7% 13.3% Consumer Staples 5.4 11.7 8.7 Energy 4.7 4.8 9.6 Financials 5.3 5.5 17.3 Health Care 15.2 12.9 12.6 Industrials 13.3 12.4 11.4 Information Technology 30.7 26.3 17.9 Materials 3.1 4.6 3.8 Telecommunication Services 0.7 1.9 2.2 Utilities 0.0 0.2 3.2 Volatility Measures DJ U.S. Russell 3000 Total Market Growth Index FA Index R-Squared 0.98 0.94 Beta 1.12 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Google Inc. Internet Software & Services 2.5% Apple Inc. Computer Hardware 2.4 Cisco Systems Inc. Communications Equipment 2.0 Microsoft Corp. Systems Software 2.0 Gilead Sciences Inc. Biotechnology 1.4 Biogen Idec Inc. Biotechnology 1.3 Amgen Inc. Biotechnology 1.3 Boeing Co. Aerospace & Defense 1.2 TJX Cos. Inc. Apparel Retail 1.2 Home Depot Inc. Home Improvement Retail 1.2 Top Ten 16.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the expense ratios were 0.39% for Investor Shares and 0.25% for Admiral Shares. 12 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2003, Through September 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Morgan Growth Fund
